Motion to dismiss appeal referred to Honorable Charles S. Golden, Official Referee, to hear and report as to when a copy of the order appealed from, with notice of entry, was first served on appellant’s attorney. The motion will be held in abeyance, pending receipt of the report of the Official Referee. The decision at Special Term, denying appellant’s motion, provided that the order should be settled on notice. Respondents served a copy of the proposed order with notice of settlement and appellant thereafter served a counter order which did not comply with the decision. Respondents’ proposed order was entered and appellant’s counter order was not signed. The appellant’s time to appeal did not begin to run until a copy of the order with notice of entry was served (see, e.g., Matar v. Morton, 3 A D 2d 407). The issue as to when a copy of the order with notice of entry was first served may only be determined after a hearing. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.